Exhibit 99.04 Southern Company EPS Earnings Analysis Three Months Ended June 2012 Cents Description 2¢ Retail Sales 5 Retail Revenue Impacts Weather Non-Fuel O&M Depreciation and Amortization Interest Expense 2 Income Taxes (1)¢ Total Traditional Operating Companies 1 Parent and Other (excluding the MC Asset Recovery Insurance Settlement) Increase in Shares (2)¢ Total Change in QTD EPS (x-Items) 2 MC Asset Recovery Insurance Settlement 0¢ Total Change in QTD EPS (As Reported) Notes - In March 2009, Southern Company recorded a charge related to a settlement agreement with MC Asset Recovery, LLC (MCAR) to settle a lawsuit.Southern Company filed an insurance claim for a portion of the MCAR settlement amount.In June 2012, Southern Company received an insurance recovery related to this claim.Earnings for the three months and six months ended June 30, 2012 include 2 cents a share for the MCAR insurance recovery. - All figures in this earnings release are preliminary and remain subject to the completion of normal quarter-end accounting procedures and adjustments, which could result in changes to these preliminary results.In addition, certain classifications and rounding may be different from final results published in the Form10-Q.
